          Case 6:21-cv-00155-ADA Document 21 Filed 07/30/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §
 BRAZOS LICENSING AND                         §     CIVIL ACTION 6:21-cv-00155-ADA
 DEVELOPMENT,                                 §
           Plaintiff,                         §     JURY TRIAL DEMANDED
                                              §
                                              §
 v.                                           §
                                              §
                                              §
 NETGEAR, INC.,
           Defendant.



      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff WSOU Investments,

LLC d/b/a Brazos Licensing and Development (“WSOU”) hereby dismisses this action without

prejudice. Defendant has not yet answered the Complaint or moved for summary judgment.




Dated: July 30, 2021                Respectfully submitted,

                                           By: /s/ Mark D. Siegmund
                                           Mark D. Siegmund (TX Bar No. 24117055)
                                           mark@waltfairpllc.com
                                           LAW FIRM OF WALT FAIR, PLLC
                                           1508 N. Valley Mills Drive
                                           Waco, TX 76710
                                           Telephone: (254) 772-6400
                                           Facsimile: (254) 772-6432

                                           Jonathan K. Waldrop (CA Bar No. 297903)
                                           (Admitted in this District)
                                           jwaldrop@kasowitz.com
                                           Darcy L. Jones (CA Bar No. 309474)
                                           (Admitted in this District)


                                               1
Case 6:21-cv-00155-ADA Document 21 Filed 07/30/21 Page 2 of 3




                          djones@kasowitz.com
                          Marcus A. Barber (CA Bar No. 307361)
                          (Admitted in this District)
                          mbarber@kasowitz.com
                          John W. Downing (CA Bar No. 252850)
                          (Admitted in this District)
                          jdowning@kasowitz.com
                          Heather S. Kim (CA Bar No. 277686)
                          (Admitted in this District)
                          hkim@kasowitz.com
                          Jack Shaw (CA Bar No. 309382)
                          (Admitted in this District)
                          jshaw@kasowitz.com
                          KASOWITZ BENSON TORRES LLP
                          333 Twin Dolphin Drive, Suite 200
                          Redwood Shores, California 94065
                          Telephone: (650) 453-5170
                          Facsimile: (650) 453-5171

                          Attorneys for Plaintiff
                          WSOU INVESTMENTS, LLC d/b/a
                          BRAZOS LICENSING AND DEVELOPMENT




                              2
         Case 6:21-cv-00155-ADA Document 21 Filed 07/30/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on this 30th

day of July, 2021.



                                            /s/ Mark D. Siegmund
                                                Mark D. Siegmund




                                               3
